AO 455 (Rev. 5/85) Waiver of Indictment

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA ......, ..
TAMPA DIVISION pe ES Ra SES

UNITED STATES OF AMERICA
v. Criminal No. 8: 2\ Cy 308% TKS - PEE

COREY SMALL

WAIVER OF INDICTMENT

I, Corey Small, being accused of committing: (1) interference with commerce
by robbery, in violation of 18 U.S.C. § 1951; (2) using, carrying, and brandishing a
firearm during and in relation to, and possessing a firearm in furtherance of, robbery,
in violation of 18 U.S.C. § 924(c)(1)(A)(ii); (3) drug conspiracy, in violation of 21
U.S.C. § 846; (4) using, carrying, brandishing, and discharging a firearm during and
in relation to, and possessing a firearm in furtherance of, the drug conspiracy, and
causing the murder of L.F. by murder, in violation of 18 U.S.C. § 924(c) and (j); and
(5) being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and
and being advised of the nature of the charges, the proposed Information, and my
rights, hereby waive prosecution by Indictment and consent that the charges against

me may proceed by Information rather than by Indictment. Pursuant to Fed. R.
Crim. P. 7(b), I will confirm this waiver in open court at arraignment or other

hearing.

Lota  Syrall
COREY-SMALL
Defendant

  
    

 

,

 

Jervis Wise; Esq. Co

Counsel for Defendant

 

Counsel for Defendant
